PER CURIAM.
This is a divorce case.
Jack F. Hoback (husband) filed this pro se appeal from the trial court’s entry of an order dated November 17, 1989, divorcing the parties. The husband was at that time, and still remains, incarcerated outside of the State of Alabama.
Subsequently, the husband filed a motion to alter or amend the trial court’s judgment pursuant to Rule 59, Alabama Rules of Civil Procedure. This appeal followed the trial court’s denial of that motion. We affirm.
On appeal, the husband raises the sole issue of whether the trial court erred in holding that all personal property belonging to the parties had previously been disposed of or equitably divided between them.
Initially, we note that the judgment of a trial court following an ore tenus proceeding is presumed correct and will not be set aside unless it is plainly and palpably wrong. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986).
Although the husband cites several cases in his brief, those citations concern only general propositions of law regarding due process. That authority was not cited in such a way as to support the husband’s contention of error on appeal.
Consequently, we find that the husband has failed to substantially comply with the provisions of Rule 28(a), Alabama Rules of Appellate Procedure. See Connerly v. Connerly, 523 So.2d 461 (Ala.Civ.App.1988). Such failure places him in a perilous position and allows us no other alternative but to affirm the judgment of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989).
This case is due to be affirmed.
AFFIRMED.
All the Judges concur.